DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendments and remarks filed 19 January 2021 have been received and entered in full. Claims 1 and 13-16 are pending. 
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 December 2017.
Claims 1 and 16 are under examination. 
Any outstanding rejection of claim 17 is hereby withdrawn as moot in response to its cancellation. 
New and remaining issues are set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is directed to the method of claim 1, wherein the method is for diagnosis and treatment of AD in the subject, and wherein the treatment is for AD. 
The preamble of independent claim 1 recites that the method is for 1) diagnosis and treatment of Alzheimer’s disease (AD) or 2) diagnosis and treatment of high risk of AD in a subject, and the conclusion of claim 1 recites that the method is for the second option after the “or”, i.e. for 2) diagnosis and treatment of high risk of AD in the subject and wherein the treatment is for high risk of AD. However, dependent claim 16 recites that the method encompasses the first option before the “or”, i.e. for 1) for diagnosis and treatment of AD in the subject. Because a dependent claim requires all the limitations of the claim from which it depends, it is unclear which option claim 16 is meant to encompass. While claim 16 claim sets forth that it encompasses option 1), since the independent claim already stipulates that it should encompass option 2), one of ordinary skill in the art would not be reasonably apprised of the scope of claim 16. 


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As set forth above, claim 16 is directed to the method of claim 1, wherein the method is for diagnosis and treatment of AD in the subject, and wherein the treatment is for AD. 
The preamble of independent claim 1 recites that the method is for 1) diagnosis and treatment of Alzheimer’s disease (AD) or 2) diagnosis and treatment of high risk of AD in a subject, and the conclusion of claim 1 recites that the method is for the second option after the “or”, i.e. for 2) diagnosis and treatment of high risk of AD in the subject and wherein the treatment is for high risk of AD. However, dependent claim 16 recites that the method encompasses the first option before the “or”, i.e. for 1) for diagnosis and treatment of AD in the subject. While claim 16 claim sets forth that it encompasses option 1), since the independent claim already stipulates that it should encompass option 2), and because a dependent claim requires all the limitations of the claim from which it depends, claim 16 is therefore an improper dependent claim.. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (WO 2006/020269 A2, IDS, 01/03/2018) and further in view of Kadmiri et al. (Pathol Biol (Paris) 2014, PTO-892, 11/28/2018) and “Enzyme-linked Immunosorbent Assay Kit for Glyceraldehyde-3-Phosphate Dehydrogenase (GAPDH)”, (referred to hereinafter as “GAPDH ELISA kit”, July 2013, IDS, 01/03/2018). 
Coleman et al. teach a method for diagnosis of AD or detection of AD risk in a human subject in need thereof, comprising: measuring baseline levels of various biomarkers, including GAPDH (in the form of nucleic acid transcripts), in samples from healthy patients and those with known AD, determining one or more AD reference levels for GAPDH, measuring the subject’s sample for levels of GAPDH; and determining the subject is positive or risk for AD if the level of GAPDH in the subject’s sample is higher than baseline levels in the known AD group and administering to the subject an agent or a drug for treating AD if the subject’s sample is determined as positive or risk for AD (see e.g. p.31, item 121, pp.73-74, items 159 and 160, and claims 1, 7 and 62), as in claims 1 and 16. Note that a treatment for AD is considered the same as a treatment for high risk of AD as neither the specification nor the art defines the latter agent as being different than any other AD treatment agent. The samples can be urine (see p.7, line 12; p.13, line 26; p.18, line 25; p.109, line 24). Coleman et al. fail to teach measuring GAPDH protein. 

However, the “GAPDH ELISA kit” reference teaches detailed methods for quantifying GAPDH protein levels in biological samples and methods for analyzing any obtained data (entire document). The reference does not teach the particular diagnostic method claimed. 
Nevertheless, it would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures Coleman et al., Kadmiri et al. and the “GAPDH ELISA kit” reference. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because of Kadmiri’s teachings that GAPDH protein, in particular, is involved in Alzheimer’s disease and that it is a promising biomarker to measure in easily accessible biological samples (p.335, final paragraph) and because Coleman teaches that urine, in particular, can be used for the same reason (see p.109, lines 19-25). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references, including the detailed methods outlined in the “GAPDH ELISA kit” reference. 
Note that the additional “wherein” limitation of claim 1 is not an active method step, i.e. it is simply a statement about the correlation between protein levels and . 

Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive. Applicant asserts that none of the cited references suggests that the risk of AD is correlated only with the amount of GAPDH. Applicant asserts that none of the cited references teaches that “higher than 720 ng/dL of GAPDH” in the sample is identified as the criteria of AD confirmed and “380-720 ng/dL of GAPDH” is identified as high risk of AD, and “less than 380 ng/dL of GAPDH” in the sample is identified as low risk of AD according to the claimed invention. Applicant alleges that the Examiner has participated in impermissible “obvious to try” analysis, i.e. that the Examiner’s rationale amounts the throwing of metaphorical darts at a board filled with combinatorial prior art possibilities. 
This is again not found persuasive because Coleman teaches and claims that one of skill in the art can use as little as one biomarker for the diagnostic method disclosed therein (see e.g. claim 1). Further, the list of biomarkers measured is not so large that one of skill in the art would not immediately envision that GAPDH can be the one biomarker to be measured (see e.g. p.31, lines 28-31, where GAPDH is 1 of 11 options to assay for diagnosis of AD). Similarly, the disclosure of biomarker samples is not so large that one of skill in the art would not immediately envision that the assay is 
Further, as stated above, the person of ordinary skill in the art would have been motivated to make and use the invention because of Kadmiri’s teachings that GAPDH protein, in particular, is involved in Alzheimer’s disease and that it is a promising biomarker to measure in easily accessible biological samples (p.335, final paragraph) and because Coleman teaches that urine, in particular, can be used because it is an easily accessible biological sample (see p.109, lines 19-25). Thus, contrary to applicant’s allegations, the examiner has not thrown “metaphorical darts at a board filled with combinatorial prior art possibilities”. Rather, the examiner has set forth a reasonable basis for obviousness, wherein the artisan is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, in this case, a finite number of biomarkers and a finite number of biological samples. 
Moreover, the “diagnosing step” in response to the different levels of measured GAPDH on which applicant relies is an abstract idea or mental step, which is patent ineligible. The active method steps are performed by the combination of the prior art of record and the only embodiment, which is not explicitly taught by the combination is the mental step and therefore cannot be the basis for patentability. Therefore, the instant rejection is properly maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149.  The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY S EMCH/
Primary Examiner, Art Unit 1649
01 February 2021